           Case 1:19-cv-01043-WIA Document 9 Filed 06/26/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. KLINE,                          )     CIVIL ACTION NO. 1:19-cv-1043
              Plaintiff                   )
                                          )
      v.                                  )
                                          )     (ARBUCKLE, M.J.)
ELITE MEDICAL LABORATORIES,               )
INC. ET AL,                               )
              Defendant                   )

                                       ORDER

      Upon consideration of the unopposed motion (Doc. 6) for an extension of

time filed by Defendants Elite Medical Laboratories, Inc. and Performance

Laboratories, LLC, IT IS HEREBY ORDERED that Defendants Elite Medical

Laboratories, Inc. and Performance Laboratories, LLC’s motion is GRANTED,

and the time within which their responsive pleadings to the Complaint must be

filed is extended twenty days, until July 21, 2019.

Date: June 26, 2019                           BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                        Page 1 of 1
